May 15, 1936. The opinion of the Court was delivered by
This suit by John Wilson, as Receiver of Northwestern Railroad of South Carolina, as plaintiff, against the defendants, the Bank of Camden and D.A. Boykin, as conservator of the Bank of Camden, commenced in the Court of Common Pleas for Kershaw County, is a suit for the purpose of recovering judgment against the defendants in the sum of $1,000.00, together with interest thereon from March 4, 1933. The defendants denied liability. Issues being joined, *Page 364 
the case was tried in said Court before his Honor. Judge G. Duncan Bellinger, who rendered judgment for the plaintiff, from which judgment the defendants duly appealed to this Court.
The nature of the suit and the facts involved are fully set forth in the decree rendered by his Honor, Judge Bellinger, and for the reasons stated in his Honor's decree we think the judgment should be affirmed.
It is, therefore, the judgment of this Court that the exceptions be and are hereby overruled and the judgment of the lower Court affirmed.
NOTE: The order of his Honor, Judge G. Duncan Bellinger, will be incorporated in the report of the case.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur.